DETAILED ACTION
The response filed on 01/14/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 19, 20, 29, 31 and 39-41 were previously cancelled.
Claims 1, 5, 7, 8, 15, 28, 30, 34 and 38 are amended.
No new claim(s) is/are added.
Claims 1-18, 21-28, 30 and 32-38 are currently pending for examination.

Interview Summary
The Examiner contacted Applicant’s representative of Attorney of record to discuss a proposed examiner’s amendment but did not receive a reply in a timely manner.

Response to Arguments
Applicant's Remarks (on page 13), filed 01/14/2021, regarding Specification have been fully considered and the specification has been amended.  The objection to Specification has been withdrawn in view of the amendment to the Specification.
Applicant's Remarks (on page 13), filed 01/14/2021, regarding informalities have been fully considered and the claims have been amended.  The objections to claims 1, 5, 7, 8, 15, 28, 34 and 38 have been withdrawn in view of the amendment.
Applicant's arguments (on page 14-15), filed 01/14/2021, regarding U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection to claims 1-18, 21-28, 30 and 32-38 under 35 U.S.C. § 112(b) have been withdrawn in view of the applicant’s remarks and the amendment.
Applicant's arguments, filed 01/14/2021, with respect to claims 30 and 38 have been fully considered but they are not persuasive.
Regarding claims 30 and 38, the Applicant has argued that, “Yasukawa fails to teach or disclose all elements of the claimed invention as recited in claims 30 and 38” (see Remarks on page 16-17).
In response to the Applicant's argument, the Examiner respectfully disagrees because claims 30 and 38 simply recite transmitting a data transmission to a receiving node; transmitting a retransmission of the data transmission to the receiving node; and providing the receiving node with information regarding punctured resources in the data transmission or in the retransmission, wherein the information regarding punctured resources only indicates that some part of the one of the data transmission and the retransmission was punctured. Yasukawa teaches transmitting a data transmission to a receiving node (see FIG. 3; see ¶ [0048-49], the base station transmits the data to the user equipment); transmitting a retransmission of the data transmission to the receiving node (see FIG. 3; see ¶ [0050], the base station retransmits the data to the user equipment); and providing the receiving node with information regarding punctured resources in the data transmission or in the retransmission (see FIG. 3; see ¶ [0048-50], the base station transmits data mapped to the resources including the punctured resources), wherein the information regarding punctured resources only indicates that some part of one of the data transmission was punctured (see ¶ [0048], the base station punctures some of the resources allocated to the data). If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the argument(s) is/are not persuasive. 
This Office action is made Final.

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32 recites “The method of claim 31” in line 1. It is suggested to amend the claim dependency upon claim 31 to claim 30 since claim 31 has been cancelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 merely repeats the limitation of claim 31 which is “wherein the information regarding punctured resources only indicates that some part of one of the data transmission and the retransmission was punctured”. Thus, the claim 32 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30 and 32-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasukawa et al. (US 2019/0268107 A1) hereinafter “Yasukawa”.

Regarding claims 30 and 38, Yasukawa discloses a method implemented in a transmitting node (see FIG. 3 and 21; see ¶ [0049] [0127]), and a transmitting node comprising a wireless interface and processing circuitry (see FIG. 3 and 21; see ¶ [0127] [0135] [0140], the base station includes a processor and the communication device for wireless communication); the method comprising:
transmitting a data transmission to a receiving node (see FIG. 3; see ¶ [0048-49], the base station transmits the data to the user equipment);
transmitting a retransmission of the data transmission to the receiving node (see FIG. 3; see ¶ [0050], the base station retransmits the data to the user equipment); and
providing the receiving node with information regarding punctured resources in the data transmission or in the retransmission (see FIG. 3; see ¶ [0048-50], the base station transmits data mapped to the resources including the punctured resources), wherein the information regarding punctured resources only indicates that some part of one of the data transmission was punctured (see ¶ [0048], the base station punctures some of the resources allocated to the data).

Regarding claim 32, Yasukawa discloses wherein the information regarding punctured resources only indicates that some part of one of the data transmission was punctured (see ¶ [0048], the base station punctures some of the resources allocated to the data).

Regarding claim 33, Yasukawa discloses wherein the information regarding punctured resources is a blanking indicator, which is based on physical layer properties of the data transmission and which indicates the data transmission was partially blanked (see FIG. 7 and 9; see ¶ [0066], the puncture indicator includes a puncture flag and the resource index and see ¶ [0152], the notification information performed with physical layer signaling/DCI/physical layer properties).

Regarding claim 34, Yasukawa discloses wherein blanking indicator indicates which of a plurality of buffers in the receiving node contains corrupted soft values (see ¶ [0046], a soft buffer retaining the received failed/error data).

Regarding claim 35, Yasukawa discloses wherein the information regarding punctured resources is provided to the receiving node via a radio resource control (RRC) message (see ¶ [0152], information transmitted via radio resource control (RRC) signaling/message).

Regarding claim 36, Yasukawa discloses wherein the information regarding punctured resources is provided after transmitting the data transmission and before transmitting the retransmission (see FIG. 3; see ¶ [0048-50], the base station transmits the information regarding the punctured resources is included in downlink control information for retransmission).

Regarding claim 37, Yasukawa discloses wherein the information regarding punctured resources is provided after transmitting the data transmission and the retransmission (see FIG. 3; see ¶ [0048-50], the base station transmits the information regarding the punctured resources is included in downlink control information for retransmission).

Allowable Subject Matter
Claims 1 and 28 are allowed over the prior arts of record.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462